Curia, per Savage, Ch. J.
The manner of holding town meetings is pointed out by the act relative to the duties and privileges of towns. (2 R. L„ 125.) The officers who shall preside are designated; these are the justices of the peace, and, in théir default, the town clerk; and if neither attend, then a person is to be chosen for the purpose. The 4th section of the act declares, that the town meeting shall not be held more than two days, implying that it may be held that length of time if necessary. It shall be open only between sunrise and sunset; and at *such place as shall be appointed by the voters from time to time.
In this case, about the usual number of electors met at the place appointed the year before; and at half-past 9 A. M., about an hour earlier than usual, the justices and town clerk were present, and opened the meeting. A motion was made to adjourn to the next day, and at another place, which carried. The reasons for this measure were the inclemency of the weather, and the want of accommodations, the house being uninhabited.
If this adjournment was lawful, then the election of the defendant was so ; and his justification complete.
I think the electors had a right to adjourn. The 4th section gives them the general power of appointing the place. They were the best judges of the necessity. There could be no injury to the rights of any. All the electors might attend the next day. The judge, I think, erred in referring the question of legality to the jury. The people had the right to adjourn; and they are better judges of the occasion upon which it is discreet to exercise that right than a jury. I think the former are the exclusive judges. If they were indiscreet, that does not make the act unlawful, and all the officers either wrong doers or trespassers, according to the nature of their official acts. I think the judge should have told the jury that the adjournment was lawful; and that, of course, what was subsequently done on the same day, without re-considering the question of adjournment, was irregular, and of no force; that the meeting opened on the second day was a lawful meeting; and *289the officers then elected the proper town officers. A new trial should, therefore, be granted,[1]
New trial granted.

 See Waterman’s Treatise, p. 600; N. Y. Dig., vol. 4, tit. Towns and Town Meetings.